Appeal from a judgment of the Supreme Court at Special Term, entered November 20, 1972 in Clinton County, which denied a writ of habeas corpus without a hearing. The appellant’s petition sets forth that, among other things, when he met the parole board on July 20, 1971 he was denied parole because he refused to drop all of his legal matters pending in courts. The petition does not establish that at the time he met the parole board he had any such legal matters pending in courts in regard to the legality of his imprisonment or in regard to other litigation for personal injuries. Special Term noted in its decision that the petition was entirely argumentative, and it is certain that the petition is insufficient insofar as setting forth facts which would indicate that the parole board had not proceeded in accordance with law. *663(See Correction Law, § 212, subd. 10.) Furthermore, as noted by the respondent, the petition does not sufficiently comply with the requirements of CPLR 7002 (subd. [c]). Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Reynolds, JJ., concur.